John W. Hornsby, appellee, the assignee of the claims of the Reverend N. P. Patterson against the First Presbyterian Church, U.S. A., of Austin, sued the church to recover the balance alleged to be due on the assigned claim.
The case was tried before the court without a jury. The trial court filed findings of fact and conclusions of law. A statement of facts was also filed. A judgment was rendered for appellee in the sum of $933.04. Appellant files a brief, but none has been filed for appellee.
This case grows out of a controversy between the minister of the church and his congregation as to the balance due him (the Reverend N. P. Patterson), under a contract for services performed as the minister of the First Presbyterian Church, U.S. A., of Austin, Tex. It is truly a fact case, with testimony pro and con. The trial court, upon sufficient facts, based upon the evidence introduced, found the issue in favor of appellee, and we see no reason to disturb the findings and judgment of the court. A lengthy discussion thereof would not lead to a contrary finding. We believe the case has been fairly tried and justice administered,
Finding no reversible error assigned, the judgment is affirmed.